Citation Nr: 1612471	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  09-32 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and 4 Observers


ATTORNEY FOR THE BOARD

L. Durham, Counsel
INTRODUCTION

The Veteran served on active duty from September 1979 to April 1984 and from February 2003 to August 2003.  He also served in the Army National Guard.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of a VA RO. 

In July 2012, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ) at the RO.  A transcript is included in the claims file. 

In November 2012, the Board remanded the Veteran's appeal for further development.  In September 2014, VA informed the Veteran that the VLJ who had conducted the July 2012 hearing was no longer employed by the Board, and he requested another hearing with a new VLJ.  In May 2015, he testified during a Board videoconference hearing before the undersigned VLJ.  A transcript is included in the claims file.

In July 2015, the Board remanded this matter again in order to obtain a VA medical opinion.


FINDING OF FACT

The Veteran's negative counseling statements, disciplinary and mood problems, and paranoia during his second period of service from February 2003 to August 2003 were consistent with his current cyclothymic disorder and delusional disorder symptoms.  





CONCLUSION OF LAW

Service connection is warranted for cyclothymic disorder and delusional disorder.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no discussion of compliance with VA's duty to notify and assist is necessary.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2015).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, No. 02-7347 (Fed. Cir. June 1, 2004).

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder as a result of his military service.  He believes his psychiatric disorder is demonstrated throughout his military personnel records by multiple reprimands due to insubordination to officers and noncommissioned officers.

At his May 2015 hearing, the Veteran asserted that his birthdate was recorded improperly upon enlistment into his first period of active duty, and this was a stressor incident for him.  He also asserted that a van that was supposed to take him to basic training broke down, and he had to ride in another van.  He asserted that he was pressured by peers to smoke marijuana and that he was assaulted in his carpentry shop in Germany.  Finally, he asserted that he was in a company tent in Kuwait in May 2003 and suffered heatstroke. 

In an April 2011 Report of General Information, the Veteran asserted that he was physically assaulted in 1984 while in the Reserves.

A review of the service treatment records reveals no complaints, treatment, or diagnoses of a psychiatric disability of any kind.

His personnel records reflect various disciplinary problems.  For example, in a May 2003 personnel record, he was noted as normally throwing temper tantrums and not listening to direct orders.

Post-service medical evidence shows that a delusional disorder was documented in November 2004.

In March 2007, the Veteran underwent a VA examination, at which he was diagnosed with cyclothymia, delusional disorder, cannabis abuse, and paranoid delusional disorder.  No etiological opinion was provided pertaining these diagnoses.

Pursuant to the November 2012 remand instructions, the Veteran was afforded a VA examination in January 2013.  After reviewing the record and examining the Veteran, the VA examiner diagnosed the Veteran with cyclothymic disorder and delusional disorder, and opined that this disorder was not incurred in or caused by service.  The examiner determined that the Veteran's negative counseling statements, disciplinary and mood problems, and paranoia during his second period of service from February 2003 to August 2003 were consistent with his current cyclothymic disorder and delusional disorder symptoms.  The examiner stated, however, that based on the available evidence, including statements from family members, the Veteran's current psychological problems began prior to this period of service.  The examiner further explained that his behavior problems appeared to have begun immediately upon entering active duty during this period, indicating that they had been ongoing at that time.  However, the examiner determined that there is no clear evidence that the Veteran's persecutory ideation and mood problems began during or before his initial period of service.  The examiner concluded that, as such, it is less likely than not that his delusional disorder persecutory type and cyclothymic disorder were causally related to the Veteran's active duty service or any incident therein.

In the July 2015 remand, the Board noted that the January 2013 opinion did not address the question of whether any psychiatric disorder clearly and unmistakably existed prior to the Veteran's second period of service, or whether it was aggravated beyond the normal progression of the disorder by such service.  In this regard, there is no indication in the service treatment records that any such psychiatric disorder was noted on examination at the time of entry into service for this period, and no such psychiatric disorder was noted in treatment records prior to this period of service.  See 38 U.S.C.A. § 1111; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Pursuant to the Board's July 2015 remand instructions, an addendum opinion was obtained in September 2015, at which the January 2013 examiner indicated that he had reviewed the Veteran's VBMS chart and found that, no, it is not clear and unmistakable (that is, undebatable) that the Veteran's cyclothymic disorder, or any other psychiatric disorder, existed prior to his period of service from February 2003 to August 2003.  He found that the available information is not adequate to reach that level of certainty.

Therefore, as no psychiatric disorder was noted on examination at the time of entry into service, the Veteran is entitled to the presumption of soundness.  The September 2015 VA opinion specifically stated that it is not clear and unmistakable (that is, undebatable) that the Veteran's cyclothymic disorder and delusional disorder, existed prior to his period of service from February 2003 to August 2003.  Therefore, even though the evidence suggests the Veteran was exhibiting some symptoms prior to his second period of service, it is not clear and unmistakable that he had a psychiatric disorder at that time, and the presumption of soundness is not rebutted.

The Veteran's personnel records reflect various disciplinary problems pertaining to temper control issues.  The January 2013 VA opinion indicated that the Veteran's negative counseling statements, disciplinary and mood problems, and paranoia during his second period of service from February 2003 to August 2003 were consistent with his current cyclothymic disorder and delusional disorder symptoms.  It is clear, therefore, that although not diagnosed until after service, the Veteran exhibited symptoms during service of the current psychiatric conditions.  The Board will resolve all reasonable doubt in favor of the Veteran and grant service connection for cyclothymic disorder and delusional disorder.


ORDER

Entitlement to service connection for cyclothymic disorder and delusional disorder is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


